Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher DeVore on November 12th 2021.

The application has been amended as follows: 

	In line 4 of claim 16, “the proximal surface” is amended to read --a proximal surface--.
	At the end of claim 17, --,the locking member being in addition to the lock-- is inserted.
	In line 2 of claim 22, “inserter device” is amended to read --inserter system--.
	In line 2 of claim 29, “one bridge” is amended to read --one breakable bridge--.
	In line 2 of claim 30, “one bridge” is amended to read -- one breakable bridge--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the inserter system as recited in the allowed claims.  For example, Roe et al. (US 2004/0127818) disclose the inserter system as described in the previous Office action but fail to disclose, inter alia: a lock engaged with the carrier and a stationary part; a gas permeable seal or coversheet; and/or a detachable transcutaneous device.  For example, the carrier is already secured in place by member 198 and breakable link 224/226; sterility is maintained by the hard cover 194; and the device is intended to extract a blood sample onto a test media (184) - not for implanting a transcutaneous device.  The prior art fails to make obvious these features in Roe et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771